Title: To Alexander Hamilton from Vincent Gray, [28 April 1804]
From: Gray, Vincent
To: Hamilton, Alexander



General Alexr. HamiltonNew York
[Havana, April 28, 1804]
Sir,

Baron Humboldt Supreme counseller of Mines in the service of His Prussian Majesty and Member of the Royal Academy of Science at Berlin, Travelling for the purpose of Advancing the progress of Natural History, being on his return from South America and New Spain, to the Dominions of his Prussian Majesty, by way of the United States, I take leave to recommend him to your particular friendship and protection while he remains in your city; from a belief that you will from his character and pursuits, be highly gratified by being personally acquainted with him.
I have the Honor to be,   Sir   Very respectfully   Your most ob. Servt.

Vincent Gray
Havana 28th. April 1804

